   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 1 of 7

UjDCFLSD2458(Rev.09/08)-JudgmentinaCri
                                     minalCase                                                                Page1of6


                         U N IT E D ST A T E S D IST R IC T C O U R T
                                            Southern D istrictofFlorida
                                                 FortLauderdale D ivision


UN ITED STA TES O F A M ER ICA                               JUD G M EN T IN A C R IM IN A L CA SE
                    V.
           A LVA RO V A LDE Z                                Case N um ber:18-60337-CR -M A R TINEZ-1
                                                             USM Number:19446-104

                                                             CounselForDefendant:M ichaelGelety
                                                             CounselForTheUnited States:FrancisViamontes
                                                             CourtReporter:Dawn Savino (W hitmarsh)
Thedefendantpleaded guiltytocountts)1and3oftheSupersedingInformation.
Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SEC TIO N               N A TUR E O F O FFEN SE                                  O FFEN SE         C O U NT
                                                                                         EN D ED
18 U                            Conspiracy to com m itsex trafficking of a m inorby
       S.C.j1594(c)
       .                        patronizing                                              02/10/2018
18U.S.C.j2252($(2)              distribution ofchildpomography                           12/2017             3
The defendant is sentenced as provided in the following pages of thisjudgment.The sentence is imposed
pursuantto the Sentencing Reform A d of 1984.
Upon the m otion of the governm ent the rem aining counts of the Superseding lnform ation shall be
dism issed asto this defendant.
It is ordered that the defendant mustnotify the United States attorney forthis districtwithin 30 days of any
change of nam e,residence,orm ailing address untila11fines,restitution,costs,and specialassessm ents im posed
bythisjudgmentarefullypaid.Iforderedtopayrestitution,thedefendantmustnotifythecourtandUnitedStates
attorney ofm aterialchanges in econom ic circum stances.




                                                            D ate oflm position ofSentence:6/20/2019




                                                            Jose E. artnez
                                                            U nited tatesD istrictJudge


                                                            Date: J/.x' c?    l
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 2 of 7
USJ)C FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                    Page2of6

D EFEN D AN T:A LV A RO V ALD EZ
CA SE N U M BER :18-60337-C R-M A RT1N EZ-1

                                                        IM PR ISO N M EN T
The defendantishereby comm itted to the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totalterm of 121 m onths asto each ofC ounts O ne and Three,to be served concurrently.
The court m akes the follow ing recom m endations to the B ureau of Prisons:D efendantshallbe assigned to a
facility as close to South Florida as possible com m ensurate w ith his background and the offense of which he
standsconvicted.
The defendant is rem anded to the custody of the United StatesM arshal.

                                                            R ETU R N
1haveexecutedthisjudgmentasfollows:




Defendantdelivered on                                                    to

at                                                    ,withacertifiedcopyofthisjudgment.




                                                                UN ITED STATES M A RSH A L



                                                                D EPU TY UN ITED STA TES M A R SHA L
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 3 of 7
USDC
   E FLSD 2458(
              Rev.09/08)-JudgmentinaCriminalCase   L...                                                              Page3of6

D EFEN DA N T:A LV A RO VA LD EZ
CA SE N U M B ER :18-60337-CR -M A R TlN E Z-1

                                            SUPERV ISED RELEA SE
Upon release from im prisonm ent,the defendantshallbe on supervised release fora term of 7 years asto each ofCounts
One and Three,to be served concurrently.
The defendantm ustreportto the probation office in the districtto which the defendantisreleased within 72 hoursofrelease
from thecustody ofthe Bureau ofPrisons.
The defendantshallnotcomm itanotherfederal,stateorlocalcrim e.
The defendantshallnotunlawfully possessa controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubmitto one drug testw ithin l5 daysofrelease from im prisonm entand atleast
two periodic drug teststhereafter,asdetermined by the court.
The defendantshallnotpossessa llrearm ,am m unition,destructive device,orany other dangerousweapon.
The defendantshallcooperatein the collection ofDN A asdirected by the probation officer.

Thedefendantshallcomplywith therequirementsoftheSex OffenderRegistration and Notilication Act(42 U.S.C.
j 16901,etseq.)asdirected by the probation offker,the Bureau ofPrisons!orany statesex offender registration
agency in which he orshe resides,worlks,isa student,orwasconvicted ofa qualifying offense.

Ifthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpay inaccordance
withtheScheduleofPaymentssheetofthisjudgment.
The defendantmustcomply w ith the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionson theatlached page.
                               STAN D A RD C O N DITIO NS O F SUPERV ISIO N
        Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        Thedefendantshallreporttotheprobation officerandshallsubmitatruthfuland completewrittenreportwithinthefirstfifteen
        daysofeach m onth;
        Thedefendantshallansw ertruthfully al1inquiriesbytheprobation officerand follow theinstructionsoftheprobation officer;
        Thedefendantshallsupporthisorherdependentsand m eetotherfam ily responsibilities'  ,
        Thedefendantshallworkregularlyatalawfuloccupation,unlessexcused bytheprobation officerforschooling,training,or
        otheracceptablereasons;
        Thedefendantshallnotifytheprobation officeratleastten dayspriorto any changeinresidenctorem ploym ent'   ,
        Thedefendantshallrefrain from excessiveuscofalcoholand shallnotpurchase,possess,use,distribute,oradministerany
        controlled substanceorany paraphernaliarelatedto any controlledsubstances,exceptasprescribedby aphysician'  ,
        Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegally sold,used,distributed,oradministered;
        Thedefendantshallnotassociatew ith any personsengaged incrim inalactivity andshallnotassociatewithanyperson
        convicted ofafelony,unlessgranted perm issionto do so bytheprobation ofticer;
    10. Thedefendantshallperm itaprobation officerto visithim orheratanytim eathom corelsewhereand shallperm itconfiscation
        ofany contrabandobserved inplain view oftheprobation officer;
    11. Thedefendantshallnotifytheprobation officerwithinseventy-two hoursofbeing arrestedorquestionedby alaw enforcement
        officer;
    l2.Thedefendantshallnotcnterintoany agreem entto actasan inform eroraspecialagentofalaw enforcementagency without
       thcperm issionofthecourt;and
    l3.Asdirected bytheprobationofficer,thedefendantshallnotify third partiesofrisksthatmay beoccasionedbythedefendant's
        crim inalrecord orpersonalhistol
                                       'yorcharacteristicsandshallperm ittheprobation officerto makesuch notificationsand to
        confirm thedefendant'scom pliance with such notification requirem ent.
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 4 of 7
USDC FLSD 2458 (Rev.09/08)-Judgmenti
                                   naCriminalCase                                                     Page4of6

DEFEN D AN T:A LVA R O V ALD EZ
CASE NUM BER:18-60337-CR-M ARTINEZ-1

                                       SPEC IAL C O N D ITIO N S O F SUPERV ISIO N

A dam W alsh A ctSearch C ondition -The defendantshallsubm itto the U .S.Probation Officerconducting
periodicunannounced searchesofthedefendant'sperson,property,house,residence,vehicles,papers,
computerts),otherelectroniccommunication ordatastoragedevicesormedia,includeretrievalandcopyingof
a11datafrom thecomputerts)andanyinternalorexternalperipheralsandeffectsatanytime,withorwithout
w arrantby any law enforcem entorprobation officerw ith reasonable suspicion concerning unlaw fulconductora
violation ofacondition ofprobation orsupervised release.Thesearch may includetheretrievaland copying of
alldatafrom thecomputerls)andanyinternalorexternalperipheralstoensureeomplianeewithothersupervision
conditionsand/orrem ovalofsuch equipm entforthe purpose ofconducting a m ore thorough inspection;and to
haveinstalledonthedefendant'scomputerts),atthcdefendant'sexpense,anyhardwareorsoftwaresystemsto
m onitorthedefendant'scom puteruse.

C om puterM odem R estriction -The defendantshallnotpossess oruse a com puterthatcontains an internal,
cxternalorwirelessm odem w ithoutthe priorapprovalofthe Court.

Com puterPossession Restriction -Thedefendantshallnotpossessorusc any com puter;exceptthatthe
defendantm ay,w ith the priorapprovalofthe Court,use a com puterin connection w ith authorized em ploym ent.

DataEncryption Restriction -Thedefendantshallnotpossessoruseany data encryption techniqueorprogram .

Em ployerCom puterRestriction Disclosure -The defendantshallperm itthird party disclosureto any employer
or potentialem ployer,concerning any com puter-related restrid ionsthatare im posed upon the defendant.

FinancialDisclosure R equirem ent-The defendantshallprovide com plete accessto financialinform ation,
including disclosure ofa1lbusinessand personalinances,to theU.S.Probation Officer.

No Contactwith M inors-Thedefendantshallhaveno personal,m ail,telephone,orcom putercontactwith
children/m inors underthe age of 18 orw ith the victim .

NoContactwith M inorsinEmployment-Thedefendantshallnotbeemployedinajobrequiringcontactwith
children underthe age of             18 orw ith the victim .

No lnvolvem entin Youth Organizations-Thedefendantshallnotbe involved in any children'soryouth
organization.

N o N ew DebtR estriction -The defendantshallnotapply for,solicitorincurany furtherdebt,ineluded butnot
lim ited to loans,lines ofcreditor creditcard charges,eitherasa principalorcosigner,as an individualorthrough
any corporate entity,w ithoutfirstobtaining perm ission from the United States Probation O fficer.

Restricted from Possession ofSexualM aterials -The defendantshallnotbuy,sell,exchange,possess,trade,or
produce visualdepictionsofm inors oradults engaged in sexually explicitconduct.The defendantshallnot
correspond orcomm unicate in person,by m ail,telephone,orcom puter,with individualsorcom paniesofferingto
buy,sell,trade,exchange,orproduce visualdepictions ofm inors oradults engaged in sexually explicitconduct.
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 5 of 7
Sex OffenderRegistration -The defendantshallcomply with the requirem entsoftheSex OffenderRegistration
andNotificationAct(42U.S.C.j16901,etseq.)asdirectedbytheprobation officer,theBureauofPrisons,or
any statesex offenderregistration agency in whichheorsheresides,works,isa student,orwasconvicted ofa
qualifying offense.

Sex O ffender Treatm ent-The defendantshallparticipate in a sex offendertreatm entprogram to include
psychologicaltesting and polygraph exam ination.Participation m ay include inpatient/outpatienttreatment,if
deemed necessary by thetreatmentprovider.The defendantwillcontributetothe costsofservicesrendered
(co-payment)basedon abilitytopayoravailability ofthirdpartypayment.
SubstanceAbuse Treatm ent-Thedefendantshallparticipate in an approvedtreatm entprogram fordrug and/or
alcoholabuse and abide by a1lsupplem entalconditions oftreatm ent.Participation m ay include
inpatient/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on ability to pay oravailability ofthird partypaym ent.

Unpaid Restitution,Fines,orSpecialAssessm ents-Ifthe defendanthasany unpaid am ountofrestitution,
snes,orspecialassessm ents,thedefendantshallnotify theprobation officerofanym aterialchangein the
defendant'seconomiccircum stancesthatm ightaffectthedefendant'sability to pay.
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 6 of 7
USRC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase                                                        Page5of6

DEFEN D AN T:ALV A R O V ALD EZ
CA SE N UM BER :18-60337-C R-M A RTlN EZ-1

                                          C RIM IN A L M O N ET AR Y PEN A LTIES
Thedefendantmustpay the totalcrim inalm onetary penaltiesunderthe scheduleofpaym entson Sheet6.
                                  A ssessm ent                  Fine                  R estitution
        TOTA LS                     $200.00                     $0.00                    $0.00
The determ ination of restitution is deferred until 8/2/2019. An A m ended Judgm ent in a Crim inal Case
(AO 245C)willbeentered aftersuch determination.
If the defendant m akes a partial paym ent! each payee shall receive an approxim ately proportioned
paym ent,unless specified othenvise in the priority order or percentage paym ent colum n below .H ow ever,
pursuantto18U.S.C.j3664(1),aIInonfederalvictimsmustbepaid beforetheUnited Statesispaid.
NA M E O F PA Y EE                                           TO TA L L O SSW       R ESTIT UTIO N O R DER ED
R estitution w ith lm prisonm ent - lt is further ordered that the defendant shall pay restitution in the
amountof$0.00.Duringtheperiod ofincarceration,paymentshallbemadeasfollows:(1)ifthedefendant
earnswagesin a FederalPrison Industries (UNICOR)job,then the defendantmustpay 50% ofwages
earnedtoward thefinancialobligationsimposed by thisJudgmentin aCrim inalCase;(2)ifthedefendant
doesnotwork in a UNICOR job,then the defendantmustpay am inimum of$25.00 perquartertoward
the financial obligations im posed in this order. U pon release of incarceration, the defendant shall pay
restitution at the rate of 10% of m onthly gross earnings, until such tim e as the court m ay alter that
paymentschedulein the interestsofjustice.TheU.S.Bureau ofPrisons,U.S.Probation Officeand U.S.
Attorney's O ffice shallm onitor the paym ent of restitution and report to the court any m aterialchange in
the dd endant's ability to pay.These paym ents do not preclude the governm ent from using other assets or
incom e ofthe defcndantto satisfy the restitution obligations.
* Findings forthe totalam ountof losses are required under Chapters 109A ,110,1IOA ,and 113A ofTitle 18 for
offenses com m itted on orafter Septem ber 13,l994,butbefore A pril23,1996.
**Assessm entdue imm ediately unlessotherwiseordered by the Court.
   Case 0:18-cr-60337-JEM Document 103 Entered on FLSD Docket 06/24/2019 Page 7 of 7
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCrimipalCase                                                     Page6of6

D EFEN DAN T:ALV A RO V A LD EZ
CA SE N U M BER ;18-60337-C R-M AR T1NE Z-1

                                       SC H ED U LE O F PAY M EN TS
H aving assessed the defendant's ability to pay, paym ent of the total crim inal m onetary penalties is due as
follow s:
A.Lum p sum paym entof$200.00 due im m ediately.
Unlessthecourthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
monetary penalties isdue during imprisonm ent.A11criminalm onetary penalties,exceptthose payments made
through the FederalBureau ofPrisons'Inmate FinancialResponsibility Program ,are m ade to the clerk ofthe
court.

The defendant shall receive credit for all paym ents previously m ade tow ard any crim inal m onetary penalties
im posed.
Thisassessm ent/fine/restitution ispayable to the CLERK ,UN ITED STA TES CO URTS and is to be addressed to:
U.S.C LERK 'S O FFICE
ATTN :FIN AN C IA L SEC TIO N
400 N O RTH M IA M IA V EN U E,R O O M 08N09
M IAM I,FLO R IDA 33128-7716
The assessm ent/fine/restitution is payable im m ediately.The U .S.Bureau of Prisons,U .S.Probation Office and
theU.S.Attorney'sOfficeareresponsible forthe enforcem entofthisorder.

Defendantand Co-DefendantNamesand CaseNumbers(including defendantnumber),TotalAmount,Jointand
SeveralA m ount,and corresponding payee,ifappropriate.
C A SE N UM B ER                                                               JO IN T A ND SEV ER AL
D EFEN DA N T AN D C O -D EFEN DA N T N AM ES               TO TA L A M O UN T AM O U N T
(INCLUDING DEFENDANT NUM BER)
Forfeiture ofthe defendant's right,title and interestin certain property is hereby ordered consistentw ith
the plea agreem ent. The U nited States shallsubm it a proposed order of forfeiture w ithin three business
days ofthis proceeding.

Restitution isowedjointlyand severally bythedefendantand co-defendantsin theabovecase.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitution interest,
(4)fqneprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,includingcostof
prosecution and courtcosts.
